224 P.2d 219 (1950)
122 Colo. 509
CITY AND COUNTY OF DENVER, a Municipal Corporation, Plaintiff in Error,
v.
Sam BACINO, Defendant In Error.
No. 16499.
Supreme Court of Colorado, en Banc.
October 30, 1950.
J. Glenn Donaldson, Abe L. Hoffman, and Patricia Maloy, all of Denver, for plaintiff in error.
No appearance for defendant in error.
HOLLAND, Justice.
The instant case presents the same issue which was considered and determined in City and County of Denver v. Bridwell, Colo., 224 P.2d 217; consequently our decision in the latter case is applicable and controlling in the present litigation; accordingly, the judgment is affirmed.